DETAILED ACTION
	This Office action details a final rejection on the merits for the above referenced application No.  Claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, 7, 10, and 14-15 are amended.  Claims 2, 4-6, 9, 11-13, 18-19, 21-22, 24, 27-28, 30-41, and 43-45 are canceled.

Response to Amendment
	The amendments filed on 20 Oct. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 36 and 37 under 35 USC 102(a)(1) as being anticipated by He et al. (Appl. Rad. Isot.; published 23 Jun. 2014) is withdrawn.
	In view of Applicants amendments, the rejection of claims 36-38 under 35 USC 102(a)(1) as being anticipated by Balandeh et al. (J. Electrochem. Soc.; published 14 Jul. 2017) is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balandeh et al. (J. Electrochem. Soc.; published 14 Jul. 2017), in view of Yoshida et al. (Chem. Rev.; published 27 Oct. 2017) for the reasons cited in the Office action filed on 20 Nov. 2021.

Applicants Arguments
	Applicants assert that Balandeh fails to teach or suggest a two-step method of producing fluorinated organic compound, in which the fluorinated nucleophile is added to a carbocation only in the second step, after the carbocation is formed by electrochemical oxidation of an organic compound during the first step.  Balandeh fails to teach or suggest formation of carbocations by electrochemical oxidation in a first step and subsequent fluorination of the carbocation in the second step.  Yoshida fails to teach or suggest adding a nucleophile, such as fluoride, to the reaction after the process of electrochemical oxidation is completed.

Applicant's arguments filed 19 Apr. 2021 have been fully considered but they are not persuasive. Balandeh teaches a method of producing a fluorinated compound the method was carried out in a conventional undivided 3-electrode cell comprising 2 mL of 1 M TBAF solution (F-) in THF (organic solvent), 120 µL of triflic acid and 50.8 µl of methyl(Phenylthio)acetate (organic compound).  Accordingly Balandeh teaches a method of comprising performing electrochemical oxidation on a methyl(Phenylthio)acetate (organic compound), wherein the performing electrochemical oxidation comprises performing electrochemical oxidation in a liquid medium which comprises methyl(Phenylthio)acetate (organic compound), THF (organic solvent), and triflic acid (acid; produces conjugate base triflate).  
At abstract, Yoshida teaches that there are two ways to use reactive intermediates for chemical reactions (1) generation in the presence of a reaction partner and (2) generation in the absence of a reaction partner with accumulation in solution as a pool followed by reaction with a subsequently added partner.  Balandeh discloses electrochemical fluorination using the first method discussed by Yoshida – generation in the presence of a reaction partner.  However, Yoshida teaches that the second method – generation in the absence of a reaction partner with accumulation in solution as a pool followed by reaction with a subsequently added reaction partner – is advantageous.  According to Yoshida, the second approach is more flexible and versatile.  The leads to easy integration of reactions using electrogenerated reactive intermediates.  A recognized advantage is the strongest reason to combine.  In the method of Balandeh, methyl(Phenylthio)acetate generates the reactive intermediate and F- is the reaction partner.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Balandeh et al. by first performing electrochemical oxidation on the methyl(Phenylthio)acetate to generate a stabilized cation pool of cations generated from methyl(Phenylthio)acetate and then add the fluorinated nucleophile (F-; reaction partner) to the stabilized carbocations of methyl(Phenylthio)acetate in order to gain the advantages taught by Yoshida.  At scheme 32 and pg. 4711, Yoshida discloses electrofluorination of glycosyl cations by the cation pool method.  The fluoride derived from BF4- attacks the glycosyl cation.  The use of other supporting electrolytes enabled the methoxylated products.

Claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balandeh et al. (J. Electrochem. Soc.; published 14 Jul. 2017), in view of Yoshida et al. (Chem. Rev.; published 27 Oct. 2017), in further view of Jörissen et al. (Electrochemica Acta; published 1996) for the reasons cited in the Office action filed on 20 Nov. 2021.

Applicants Arguments
	Applicants assert that Jörissen only discloses ion exchange membranes and is silent with regard to electrochemical oxidation.

Applicant's arguments filed 19 Apr. 2021 have been fully considered but they are not persuasive. Balandeh and Yoshida are not deficient for the reasons discussed above.  Jorissen teaches that ion exchange membranes can function as solid polymer electrolytes in non-conductive liquids and therefore electro-organic syntheses are possible without supporting electrolytes.  At pg. 561, Jorissen teaches the advantages of for the use of ion exchange membranes. 


Claims 1, 3, 7-8, 10, 14-17, 20, 23, 25-26, 29, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchigami et al. (Chem. Commun.; published 2011), in view of Yoshida et al. (Chem. Rev.; published 27 Oct. 2017), Reischl et al. (J. Radioanal. Nucl. Chem.; published 2002) and Jorissen et al. (Electrochimica Acta; published 1996) for the reasons cited in the Office action filed on 20 Oct. 2021.

	Applicants assert that the cited prior art fails to teach or suggest the claimed methodology.  Fuchigami fails to teach a two step method of producing a fluorinated organic compound.  Fuchigami also fails to teach or suggest performing electrochemical oxidation in a liquid medium that comprises a mixture containing the organic compound the organic compound, an organic solvent and/or an acid and/or a base.  Yoshida, Jörissen and Reichl do not remedy the deficiencies of Fuchigami.  
	Applicants assert that the stabilization of cations in the claimed methodology enables reactive cations to efficiently react with fluoride for late stage fluorination and radiochemistry.
	Fuchigami discloses an electrochemical fluorination process wherein the fluoride is present throughout the whole process.  Fuchigami, like any traditional prior art method, provides a process which requires an excess of fluoride for the reaction to proceed in good yields.  The present method provides an efficient and cost effective fluorination of organic compounds.  
	A molar ratio of organic solvent to acid from about 0.8 to about 3:1 is a factor that allows stabilization of radical cations and enables an efficient fluorination reaction to proceed without addition of stabilizing agents.  The cited art fails identify the molar ratio of organic solvent to acid as a result effective variable.  Example 1 and table 3 in the specification, clearly show that he ratio of TBAF to triflic acid concentration plays a crucial role in electrochemical oxidation and optimum product yield when the ratio is at 1.18.  The claimed methodology surprisingly and unexpectedly achieve stabilization and enables efficient fluorination.  This is an unexpected achievement.


Applicant's arguments filed 19 Apr. 2021 have been fully considered but they are not persuasive. At scheme 4, Fuchigami discloses a method of producing a fluorinated organic compound comprising performing electrochemical oxidation on an organic compound such as ethyl 2-(phenylthio)acetate, H+ (acid, HF; base: Et3N), F- and MeCN or 1,4 dioxane (organic solvent).  Like Balandeh, Fuchigami discloses electrochemical fluorination using the first method discussed by Yoshida – generation in the presence of a reaction partner.  As discussed above, Fuchigami teaches that the second method – generation in the absence of a reaction partner with accumulation in solution as a pool followed by reaction with a subsequently added reaction partner – is advantageous.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Fuchigami by first performing electrochemical oxidation on the ethyl (phenylthio)acetate to generate a stabilized cation pool of cations generated from ethyl (phenylthio)acetate and then add the fluorinated nucleophile (F-; reaction partner) to the stabilized carbocations of ethyl (phenylthio)acetate in order to gain the advantages taught by Yoshida.  
The advantageous cation pool method disclosed by Yoshida requires the accumulation of cations ions in solution.  At pg. 4704, Yoshida teaches that the feasibility of the cation pool method depends on the stability of the cations, the nature of the counter ions and solvent, and the reaction temperature.  Consequently. it would have been obvious to a person of ordinary skill in the art use the acid and base (electrolytes) in an amount sufficient to stabilize the carbocation within the organic compound in order to enable accumulation of the cations needed for the cation pool method.  Yoshida teaches that the nature of the counter ions necessary for the feasibility of the cation pool and so this provide adequate motivation for one of ordinary skill to optimize the acid and base such that they effective to stabilize the carbocation in solution. In addition, at pg. G99, Balandeh teaches that electrofluorination was only made possible with the addition of triflic acid during electrolysis.  Triflic acid is a known super acid whose conjugate base is a very weak nucleophilic. At abstract and pg. G19, Balandeh teaches investigating the influence of TBAF and triflic acid concentration on fluorination efficiency.  The prior art clearly point to the nature of the electrolytes, such as electrolyte concentration, as being essential for electrofluorination and application of the cation pool method.

New Ground of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case claim 42 is directed to an apparatus of claim 38; however, claim 38 has been canceled.  Therefore, the structure encompassed by claim 42 is indefinite.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618